PER CURIAM.
This is an appeal from a decree of the District Court denying the appellant’s petition for leave to foreclose a mortgage which he holds on a parcel of real property owned by the Trimount Dredging Corporation of which the appellee is a trustee in proceedings for reorganization of the corporation.
It is set out in the verified petition, and .apparently not challenged by appellee at the hearing below, that the mortgage is in default, that taxes on the mortgaged property are in arrears, and that an impartial appraisal of the property by competent persons discloses that it is worth only slightly more than the present aggregate amount of the liens upon it. From this it is argued that the denial of the petition was arbitrary and unreasonable, and an abuse of discretion. If appellant wished to contend that upon the entire record of the reorganization proceedings pending before the District Court the decree in question was an abuse of discretion, appellant should have brought such record before us. All that the present record contains relative to the proceedings below are the petition and the decree thereon. We cannot say as a matter of law that regardless of what the other facts might be, the District Court committed an abuse of discretion in not permitting the mortgagee to foreclose.
The decree of the District Court is affirmed, with costs to the appellee.